UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2015 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date June 03, 2015 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Andi Setiawan (Signature) Andi Setiawan VP Investor Relations INFORMATION TO INVESTORS No. TEL. 134/PR000/COP-A00700000/2015 TELEKOMUNIKASI INDONESIA INTERNATIONAL (USA) PLANS TO ACQUIRE GTA Jakarta, June 01, 2015. PT Telkom Indonesia (Persero) Tbk through one of its international operation arms, Telekomunikasi Indonesia International (USA) Inc. (“Telkom USA”), announced that on May 29, 2015, it has reached a definitive agreement with funds serviced by Advantage Partners, toward the acquisition of the latter’s equity in AP Teleguam Holdings, Inc. parent company of GTA Teleguam (“GTA”). The transaction is subject to the required Guam and USA federal regulatory approvals. Once the sale closes, GTA will become part of Telkom’s portfolio of international operations. The acquisition will strengthen Telkom’s portfolio of international operations which include Telin Singapore, Telin Hong-Kong, Telkom Australia, Telkom Taiwan, Telkom USA, Telin Malaysia, Telkom Macau, Telin Timor-Leste and a branch in Myanmar. “We are very excited to bring GTA into the Telkom family of international operations,” said Mr. Honesti Basyir, President Commissioner of Telkom International. “Guam is a very interesting market and a great fit for our international expansion. It is geographically strategic, has one of the highest GDP per capita among Asian markets with well-educated workforce pool, and is a great adopter of new mobile and fixed technology.” Telkom and GTA have had a relationship for more than a year now, stemming from their partnership in the South East Asia United States (SEA-US) submarine cable system. The two are part of a consortium working to build capacity to meet the growing demand for bandwidth between Southeast Asia and North America. “Our involvement in the SEA-US cable project gave us an opportunity to get to know GTA quite well,” said Mr. Basyir. “GTA is a strong and well-respected brand. It’s the largest, fastest growing telecommunications company in its home market. It has a commitment to providing an excellent customer experience. It’s a quality and technology leader in mobile, landline, and Internet business. It has a high-performing employee base. And we really appreciate its commitment to giving back to the community.” Robert Haulbrook, President and CEO of GTA, commented: “After 10 years of private-equity ownership, I believe this is a good time to transition the company to a successful international telecommunications firm such as Telkom.
